Title: Motion Concerning Documents on Vermont, 3 April 1782
From: Madison, James
To: 


Editorial Note
The relation of Congress during January and February 1782 to the issue of the Vermont, or New Hampshire Grants, has already been summarized (JM to Pendleton, 22 January, and nn. 5 and 6; and 7 February 1782, n. 4). Except for a long discussion of the problem on 1 March, the matter is not mentioned in the printed journals of Congress for that month. This interlude in the debate on a subject which, in Samuel Livermore’s words, had “worn a little thread-bare,” signified that none of the competing solutions could be adopted until the delegations of at least nine states should agree.
By March the delegates from Massachusetts, Rhode Island, Connecticut, New Jersey, Pennsylvania, Delaware, and Maryland were ready to acknowledge the independence of the “state” of Vermont, provided that the de facto government should accept the boundaries stipulated by Congress on 7 and 20 August 1781 (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXI, 836–39, 887–88). If this bloc of seven should be joined by two more states, it could work its will. On 12 March a rumor, soon confirmed, was current in Philadelphia that the “General Assembly” of Vermont had rescinded its earlier rejection of Congress’ offer and now accepted it (Burnett, LettersEdmund C. Burnett, ed., Letters of Members
          of the Continental Congress (8 vols.; Washington, 1921–36)., VI, 312).
The members of Congress from New Hampshire, New York, Virginia, North Carolina, South Carolina, and Georgia, with varying degrees of firmness and for varying reasons, stood together in opposing a recognition of the sovereignty of Vermont. Livermore, for example, although doubting the constitutional competence of Congress to encourage a separatist movement at the expense of his state and New York and much preferring that those states on their own initiative amicably partition between them the land comprising Vermont, was willing for the sake of settling the divisive issue to vote for the independence of Vermont whenever the New Hampshire legislature should authorize him to do so (ibid., VI, 312, 317–18, 327 n. 3, 331–32).
The New York delegates in Congress, led by John Morin Scott, were in a difficult position. Their uncompromising stand against Vermont’s independence enlisted only a minority support, which, they feared, would decrease during the coming weeks. Under these circumstances they could do no more than try to prevent a vote on the issue as long as possible and urge Governor George Clinton to have the New York legislature back them speedily in such unqualified terms that the pro-Vermont bloc in Congress might hesitate to defy so important a state as theirs (ibid., VI, 310, 313–14, 321–22).

The New Yorkers and their allies, including Joseph Jones and probably JM, held that Vermont’s rejection of Congress’ offer of 7 and 20 August 1781 in October of that year had released Congress from its alleged guarantee. Hence, Vermont’s reconsideration and acceptance in February 1782 of the stipulated boundaries were of no effect unless Congress agreed to re-extend the same terms. This Congress should not do, since the attendant circumstances had drastically altered. In the summer of 1781, unlike the winter of 1782, the United States had been in dire peril from the enemy, not only in Virginia and the Carolinas—but even in Vermont itself, because of the machinations of the Allen brothers and other Green Mountain men. In short, the generous offer of August 1781 had been extended in considerable degree for reasons of expediency. Furthermore, during the ensuing six months, menacing separatist movements, which the recognition of Vermont’s independence would serve to encourage, had appeared in other parts of the Confederation. These movements, in Joseph Jones’s view, “so strongly mark a hostile disposition in some States to invade the rights of others, that, I believe, it will be very difficult to obtain the concurrence of nine to give them [Vermont] independence and privileges of the Union, at least before some great political questions are decided respecting the united States, their individual and general rights” (Jones to Pendleton, 19 March 1782, ibid., VI, 319).
Earlier in his letter Jones had expressed doubt whether the affirmative votes of nine states should be sufficient to bring Vermont into the Confederation. By a vote of nine, Congress might acknowledge Vermont’s independence, but the assent of all thirteen ought to be required to admit a sovereign state to their company (see n. 5, below). Yet Article XI of the Articles of Confederation explicitly provided that another “colony” might join if invited “by nine states.” Jones did not explain why unanimity should be a prerequisite, but apparently he considered Article XI irrelevant, because the Green Mountain area had never been a separate “colony.” In the unlikely event that Congress should accept this technical distinction, New York could bar Vermont indefinitely from membership in the Confederation.
In their letter of 31 March 1782 to President John Hanson of Congress, with an enclosed copy of their appointment and of the resolutions of the “General Assembly” of Vermont accepting the boundaries defined by Congress, the four Vermont commissioners confidently asserted, “We assure ourselves that not the least obstacle remains to our admission into a foederal union with the United States of America.” On the following day, although Scott seconded Abraham Clark’s motion to refer to a committee the letter of the commissioners and its enclosures, “together with the several papers on the files of Congress, relating to the same subject, and received since the 20th of August last,” Scott voted against Clark’s motion. JM’s affirmative vote was offset by the adverse votes of Jones and Lee. As previously noted, upon the adoption of Clark’s motion the papers were referred to a committee dominated by Vermont’s friends (NA: PCC, No. 40, II, 187–89, 269–75; JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXII, 158; JM to Pendleton, 2 April 1782, n. 2).

Although the journal of Congress of 1 April explicitly characterizes some of “the papers” turned over to this committee as favorable to Vermont’s request, the journal fails to specify that the other documents referred to the committee were of a contrary nature (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXII, 157–58). Opposing a recognition of Vermont’s independence, JM and Scott sought by the present motion to have the printed journal make clear that “the several papers on the files of Congress” strongly argued against creating a new state by taking territory from New York and New Hampshire without the consent of those two states (see below, n. 5).
 

1782 April 3

Congress having by a resolution of the first instant referred to a Committee sundry papers recd. from Jonas Fay &c, together with the other papers on the files of Congress relating to the same subject, recd. since the 20th. of Augst. last, the yeas & nays having been required on the question And of the papers so committed, Such part only having been entered on the journal of the said day, as purports on the part of the New Hampshire grants a compliance with a preliminary requisition contained in the resolution of Congress of the 20th. of Augst. last; The proceedings of Vermont from the 16th. to the 19th. of October last rejecting the same and sundry resolutions of the State of N. York of the 15th. & 19th. day of November last, both included among the papers referred, being omitted: And an entry on the journal thus partially stating the case, having a tendency to misinform & mislead the public judgment, as well as to defeat the purpose of calling for the yeas & nays as authorised by the 9th. Article of the Confederation; And Congress having adjourned on the 2nd. instant whilst the Journal of the preceding day was under consideration, whereby the opportunity of then supplying the omission was lost, Resolved that the Secy. be authorized & directed to enter on the Journal of the first instant as of the proceedings of that day the sd. proceedings and the sd. resolutions of the State of N. York which are in the words following—to wit
